                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        THERESA BROOKE,
                                   7                                                       Case No. 19-cv-06777-DMR
                                                       Plaintiff,
                                   8
                                                  v.                                       ORDER TO SHOW CAUSE
                                   9
                                        INN AT JACK LONDON SQUARE LLC,
                                  10
                                                       Defendant.
                                  11

                                  12          Defendant filed a motion to set aside default on December 2, 2019. Pursuant to Civil
Northern District of California
 United States District Court




                                  13   Local Rule 7-3(a), any brief in opposition to Defendant’s motion was due on December 16, 2019,

                                  14   but no such opposition has been received. Plaintiff is ordered to respond by December 23, 2019,

                                  15   and show cause for his failure to respond to the motion in accordance with Civil Local Rule 7-3(a)

                                  16   or alternatively to file a statement of nonopposition to the motion as required by Civil Local Rule

                                  17   7-3(b). This order to show cause does not constitute permission to file a late opposition. The

                                  18   hearing on Defendant’s motion is VACATED. A new hearing shall be noticed by the court if

                                  19   necessary. If Plaintiff does not respond by December 23, 2019, Defendant’s motion may be

                                  20   granted.

                                  21

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 18, 2019
                                                                                       ______________________________________
                                  25
                                                                                                    Donna M. Ryu
                                  26                                                             United States Magistrate Judge

                                  27

                                  28
